                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
     IAN McLENNON SHIPP,
9
                   Plaintiff,
10                                                      Case No. 2:18-cv-00447RAJ
            v.
11                                                      ORDER GRANTING
     SAN JUAN COUNTY, a municipal                       DEFENDANT’S MOTION FOR
12                                                      SUMMARY JUDGMENT
     corporation,
13
                   Defendant.
14
15                                    I.   INTRODUCTION
16          The matter comes before the Court on Defendant’s Motion for Summary Judgment
17   and Motion to Dismiss Pursuant to Rule 37(d). Dkt. # 20. For the reasons below, the Court
18   GRANTS Defendant’s Motion for Summary Judgment and DENIES Defendant’s Motion
19   to Dismiss.
20                                    II. BACKGROUND
21          In March 2017, Plaintiff Ian Shipp came to stay with Roger Parks after Shipp was
22   evicted from his own residence. Dkt. # 20; Dkt. # 22-1 at 8. At some point prior, the two
23   became acquainted with each other while living in the same Seattle neighborhood. Id.
24   Parks eventually moved to San Juan Island where he was renting an apartment in the town
25   of Friday Harbor. Id. After accepting Parks’s invitation to stay with him, Plaintiff arrived
26   with nothing but a backpack, a change of clothes, and a guitar. Id. He was not added to
27   the lease. Id. at 9. After roughly four months, Parks broke his legs in a motorcycle accident
28   ORDER – 1
1    and began staying at a different residence with his girlfriend. Id. at 8. During that time,
2    Plaintiff remained at the Friday Harbor apartment. Id. at 8-9.
3           Between March and October 2017, the relationship between the two disintegrated
4    to the point where Parks did not feel safe around Plaintiff. Id. at 9. In October 2017, Parks
5    received notice that he was being evicted from the Friday Harbor apartment. Id. at 10.
6    Given his deteriorating relationship with Plaintiff, Parks requested a civil standby from the
7    San Juan County Sherriff’s Department (the “Sherriff’s Department”) to keep the peace
8    while he gathered his belongings. Id.
9           The move out took place on October 12, 2017. Id. Two San Juan County officers,
10   Sherriff Ron Krebs and Deputy Eric Peter, conducted the civil standby and Parks had
11   several friends and co-workers assist him with the move. Dkt. # 21-1 at 9, 20; Dkt. # 22-1
12   at 8-27. While he did not object to the officers’ presence in the apartment, Plaintiff did
13   complain that Parks was taking property that did not rightfully belong to him. Dkt. # 21-1
14   at 22. Specifically, Plaintiff claimed that Parks left the Friday Harbor apartment for longer
15   than 45 days so his belongings were considered abandoned and now Plaintiff’s property.
16   Id. at 10. Sherriff Krebs informed Plaintiff that he would have to seek judicial relief for
17   such a claim. Id. After roughly half an hour, almost all of Parks’s property had been
18   retrieved. Id. at 26. Plaintiff gave the officers some ammunition belonging to Parks that
19   had been missed in the collection, at which point Parks and the officers left. Id. at 13, 25.
20   Plaintiff remained in the apartment after Parks move out until he was formally evicted the
21   following month. Id. at 2, 13.
22          On October 13, 2017, Plaintiff sent an email to the Sherriff’s Department stating
23   that he had been mistreated during the civil standby. Dkt. # 22-1 at 2-4. He claimed that
24   the officers forced their way in, that some of his personal property was stolen, that he was
25   threatened with arrest. Id. The Sherriff’s Department forwarded Plaintiff’s complaint to
26   San Juan County Detective Lach Buchanan, who then contacted the seven witnesses
27   present during the civil standby, including the landlord. Id. at 6. None of the witnesses
28   ORDER – 2
1    corroborated the claims made by Plaintiff. Id. at 8-27.
2           On March 26, 2018, Plaintiff brought an action against San Juan County (the
3    “County”) alleging violations of 42 U.S.C. § 1983, negligence, intentional infliction of
4    emotion distress, conversion, and trespass. Dkt. # 1. Plaintiff filed an amended complaint
5    on April 3, 2018. Dkt. # 10. According to the County, Plaintiff has refused to participate
6    in the discovery process. Defense counsel last communicated with Plaintiff on December
7    28, 2018 to request a conference after Plaintiff failed to attend his deposition or provide
8    any written discovery responses. Dkt. # 21, ¶¶ 12-21; id., Ex. 18. Plaintiff responded with
9    a profanity-laced tirade directed at his former counsel and others involved with the action.
10   Id., Ex. 9.
11                                  III. LEGAL STANDARD
12          Summary judgment is appropriate if there is no genuine dispute as to any material
13   fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).
14   The moving party bears the initial burden of demonstrating the absence of a genuine issue
15   of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where the moving
16   party will have the burden of proof at trial, it must affirmatively demonstrate that no
17   reasonable trier of fact could find other than for the moving party. Soremekun v. Thrifty
18   Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007). On an issue where the nonmoving party
19   will bear the burden of proof at trial, the moving party can prevail merely by pointing out
20   to the district court that there is an absence of evidence to support the non-moving party’s
21   case. Celotex Corp., 477 U.S. at 325. If the moving party meets the initial burden, the
22   opposing party must set forth specific facts showing that there is a genuine issue of fact for
23   trial in order to defeat the motion. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250
24   (1986). The court must view the evidence in the light most favorable to the nonmoving
25   party and draw all reasonable inferences in that party’s favor. Reeves v. Sanderson
26   Plumbing Prods., 530 U.S. 133, 150-51 (2000).
27          However, the court need not, and will not, “scour the record in search of a genuine
28   ORDER – 3
1    issue of triable fact.” Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996); see also White
2    v. McDonnel-Douglas Corp., 904 F.2d 456, 458 (8th Cir. 1990) (the court need not
3    “speculate on which portion of the record the nonmoving party relies, nor is it obliged to
4    wade through and search the entire record for some specific facts that might support the
5    nonmoving party’s claim”). The opposing party must present significant and probative
6    evidence to support its claim or defense. Intel Corp. v. Hartford Accident & Indem. Co.,
7    952 F.2d 1551, 1558 (9th Cir. 1991).        Uncorroborated allegations and “self-serving
8    testimony” will not create a genuine issue of material fact. Villiarimo v. Aloha Island Air,
9    Inc., 281 F.3d 1054, 1061 (9th Cir. 2002); T.W. Elec. Serv. V. Pac Elec. Contractors Ass’n,
10   809 F. 2d 626, 630 (9th Cir. 1987).      Because Plaintiff failed to file an opposition to
11   Defendant’s motion, the Court accepts unchallenged statements of fact from the Defendant
12   in their entirety. See Monet v. Chase Home Fin. LLC, No. 10–CV–00135–LHK, 2011 WL
13   3740817, at *7 (N.D. Cal. Aug.23, 2011) (noting that, “[i]the absence of an opposition,
14   Rule 56 permits the Court to consider all facts raised by the moving party as undisputed
15   for purposes of the summary judgment motion”).
16                                     IV. DISCUSSION
17          A.     Dismissal as a Discovery Sanction Under Rule 37
18          In addition to moving for summary judgment, the County seeks dismissal based on
19   Plaintiff’s failure to participate in the discovery process. Dismissal is a proper sanction
20   under Rule 37(d) for a serious or total failure to respond to discovery even without a prior
21   motion to compel or court order requiring responses to a discovery request. Sigliano v.
22   Mendoza, 642 F.2d 309, 310 (9th Cir. 1981) (citing Al Barnett & Son, Inc. v. Outboard
23   Marine Corp., 611 F.2d 32, 35 (3rd Cir. 1979) (dismissal without prior order under Rule
24   37(d) where party failed to attend deposition)); Fox v. Studebaker–Worthington, Inc., 516
25   F.2d 989, 993 (8th Cir. 1975) (dismissal without prior order under Rule 37(d) where party
26   failed to respond to interrogatories). However, “due process requires that neither dismissal
27   nor preclusion of evidence that is tantamount to dismissal may be imposed when failure to
28   ORDER – 4
1    comply is due to circumstances beyond the recalcitrant’s control.” Sigliano, 642 F.2d at
2    309. In this case, Plaintiff is a homeless, disabled veteran who claims that he is unable to
3    walk at times. Dkt. # 2; Dkt. # 21-1 at 122. While these limitations do not excuse Plaintiff
4    from participating in the discovery process, the Court is unwilling to conclude that
5    Plaintiff’s failure to comply was completely due to circumstances within his control. In
6    considering the public policy for adjudication on the merits, the Court will deny the motion
7    for dismissal under Rule 37. Hyde & Drath v. Baker, 24 F.3d 1162, 1166 (9th Cir. 1994);
8    Wanderer v. Johnston, 910 F.2d 652, 656 (9th Cir. 1990).
9           B.     Motion for Summary Judgment
10          Plaintiff’s complaint asserts six causes of action: (1) a Section 1983 claim for
11   allegedly seizing him in violation of the Fourth Amendment; (2) a Section 1983 claim for
12   allegedly searching and seizing his property in violation of the Fourth Amendment; (3)
13   negligence; (4) intentional infliction of emotional distress; (5) conversion; and (6) trespass.
14                 i.      Section 1983 claims
15          To state a claim under Section 1983, a plaintiff must allege (1) that a right secured
16   by the Constitution or laws of the United States was violated, and (2) that the alleged
17   violation was committed by a person acting under the color of state law. West v. Atkins,
18   487 U.S. 42, 48 (1988); Gomez v. Whitney, 757 F.2d 1005, 1006 (9th Cir. 1985).
19   Furthermore, public entities can only be held liable under Section 1983 where a
20   constitutional violation occurs pursuant to an expressly adopted official policy or long-
21   standing practice or custom, or where the violation occurs pursuant to the decision of a
22   final policymaker. Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658 (1978). A
23   policy is “‘a deliberate choice to follow a course of action . . . made from among various
24   alternatives by the official or officials responsible for establishing final policy with respect
25   to the subject matter in question.’” Long v. Cnty. of L.A., 442 F.3d 1178, 1185 (9th Cir.
26   2006) (quoting Fairley v. Luman, 281 F.3d 913, 918 (9th Cir. 2002)). Because Plaintiff’s
27   claims here are against San Juan County, and not against any individual officer, Monell
28   ORDER – 5
1    applies.
2           As an initial matter, there is no evidence supporting Plaintiff’s claim that a
3    constitutional violation occurred. He alleges that he was unlawfully seized without
4    reasonable suspicion or a warrant, and that he suffered an unlawful search and seizure of
5    his property. Dkt. # 10 at 4-5. But the undisputed evidence shows that the officers were
6    present at the Friday Harbor apartment to conduct a civil standby at the request of Parks,
7    the legal tenant. This was announced to Plaintiff. Dkt. # 21-1 at 20-13. Additionally, the
8    evidence before the Court shows that Plaintiff did not object to the officers’ presence at the
9    apartment, and that his freedom of movement was not terminated or restrained in any way.
10   Id. at 21; Dkt. # 22-1 at 8-27. Once the civil standby was completed, the officers left and
11   Plaintiff remained in the apartment. Dkt. # 21-1 at 13. As for Plaintiff’s claim that the
12   County took his property, the only thing the officers took cursory possession of—
13   ammunition belonging to Parks—was given to them by Plaintiff. Dkt. # 21-1 at 13, 25.
14          It is hard to envision how these facts draw Fourth Amendment scrutiny. For one,
15   the Fourth Amendment’s general prohibition against warrantless entry of a person’s home
16   does not apply to situations where voluntary consent has been obtained from individual
17   whose property is searched, or from a third party who possesses common authority over
18   the premises. Illinois v. Rodriguez, 497 U.S. 177, 179 (1990). Moreover, the facts do not
19   show that a reasonable person in Plaintiff’s position would have believed they were not
20   free to go about their business. United States v. Washington, 490 F.3d 765, 769 (9th Cir.
21   2007). The officers made clear to Plaintiff that they were conducting a civil standby while
22   Parks retrieved his property. Dkt. # 21-1 at 20-21. Finally, a “seizure” of property does
23   not occur when objects are voluntarily relinquished to the government. United States v.
24   Sherwin, 539 F.2d 1, 8 (9th Cir. 1976). As such, there is no evidence to support a claim
25   that Sheriff Krebs or Deputy Peter seized anything belonging in the apartment, let alone
26   anything belonging to Plaintiff.
27          But even assuming constitutional violations occurred, Plaintiff’s Section 1983
28   ORDER – 6
1    claims would still fail. He has presented no evidence of any policy, practice or custom, or
2    asserted lack of training to cause the alleged constitutional violations. Therefore, Plaintiff
3    fails to raise a genuine issue of material fact regarding the County’s Monell liability. See
4    Waggy v. Spokane County, Washington, 594 F.3d 707, 713-14 (9th Cir. 2010) (affirming
5    summary judgment for county where plaintiff failed to provide evidence of any express
6    county policy, practice or custom, or evidence to support an inference of any county policy,
7    practice or custom). Plaintiff’s Section 1983 claims are therefore DISMISSED.
8                  ii.    Negligence
9           Plaintiff’s negligence claim asserts that the County failed to adequately train and
10   supervise Sherriff Krebs and Deputy Peter. Dkt. # 10, ¶¶ 31-33. When the defendant in a
11   negligence action is a governmental entity, “a plaintiff must show the duty breached was
12   owed to him or her in particular, and was not the breach of an obligation owed to the public
13   in general, i.e., a duty owed to all is a duty owed to none.” Munich v. Skagit Emergency
14   Commc’n Ctr., 288 P.3d 328, 332 (Wash. 2012). Plaintiff fails to raise a genuine issue of
15   material fact as to whether the County owed him a special duty in training Sherriff Krebs
16   and Deputy Peter.
17          Even construing Plaintiff’s claim as one for negligence supervision does him no
18   better; the record fails to show that the County knew or should have known Sherriff Krebs
19   and Deputy Peter posed a risk or harm to others. Niece v. Elmview Group Home, 929 P.2d
20   420 (Wash. 1997). Because Plaintiff has not produced evidence going toward either
21   theory, his negligence claim is DISMISSED.
22                 iii.   IIED claim
23          The Court will also grant the County’s motion on Plaintiff’s intentional infliction of
24   emotional distress (IIED or outrage) claim. To establish a claim for IIED, a plaintiff must
25   prove: “(1) extreme and outrageous conduct, (2) intentional or reckless infliction of
26   emotional distress, and (3) actual result to plaintiff of severe emotional distress.” Kloepfel
27   v. Bokor, 66 P.3d 630 (Wash. 2003). There is no evidence in the record indicating that
28   ORDER – 7
1    either Sherriff Krebs or Deputy Peter engaged any extreme or outrageous conduct, or that
2    the officers knew Plaintiff was particularly susceptible to emotional distress. See Keates
3    v. City of Vancouver, 869 P.2d 88, 92 (Wash. App. 1994) (officer’s conduct did not support
4    IIED claim where he engaged in aggressive yelling, but no physical contact occurred); see
5    also Grimsby v. Samson, 530 P.2d 291, 295 (Wash. 1975) (noting that outrage does not
6    extend to mere insults, indignities, threats, annoyances, petty oppressions). Rather, the
7    evidence before the Court demonstrates that Officer Krebs stood in the living room and
8    Deputy Peter stood in the entryway while Parks removed his belongings from the
9    apartment. Dkt. # 21-1 at 21. The County also produced unrebutted evidence that the
10   officers were unaware of Plaintiff’s background, including any susceptibility to emotional
11   distress. Id. at 26. Given these undisputed facts, Plaintiff’s IIED claim is DISMISSED.
12                 iv.    Conversion
13          The evidence in support of Plaintiff’s conversion claim is likewise deficient.
14   Conversion is the unjustified, willful interference with a chattel that deprives a person
15   entitled to the property of possession. Potter v. Washington State Patrol, 1196 P.3d 691
16   (Wash. 2008). A willful or unlawful taking does not always amount to conversion. Repin
17   v. State, 392 P.3d 1174, 1187 (Wash. App. 2017). There must be some assertion of right
18   or title hostile to the true owner. Id. As discussed above, there is no evidence in the record
19   that the County took possession of any property belonging to Plaintiff, or that the County
20   made any assertion of right or title to such property. Therefore, Plaintiff’s conversion claim
21   is DISMISSED.
22                 v.     Trespass
23          Plaintiff brings a trespass claim against the County for entering his residence. Dkt.
24   # 1 at 6-7. Plaintiff claims that the County intended to threaten him, deprive him of his
25   residence, and deprive him of his personal property. Id. Under Washington law, a person
26   commits a trespass if he intentionally enters the property of another without sufficient
27   privilege or if his actions on the property exceed the scope of that privilege. Brutsche v.
28   ORDER – 8
1    City of Kent, 193 P.3d 110 (Wash. 2008) (recognizing that law enforcement officers could
2    be liable for trespass if they exceed the scope of their privilege to be on another’s land by
3    acting unreasonably or in a negligent manner). As stated above, there is no evidence in the
4    record that demonstrates the officers entered the Friday Harbor apartment without
5    sufficient privilege. The officers were present for a civil standby at the request of the lawful
6    tenant. Furthermore, the evidence presented fails to show that the officers engaged in any
7    unreasonable or negligent activity while Parks removed his belongings. Accordingly,
8    Plaintiff’s trespass claim is DISMISSED.
9                                       V. CONCLUSION
10          For the reasons stated above, the Court GRANTS Defendant’s Motion for Summary
11   Judgment and DENIES Defendant’s Motion to Dismiss. Dkt. # 20.
12
13
            DATED this 9th day of April, 2019.
14
15
16
                                                        A
                                                        The Honorable Richard A. Jones
17                                                      United States District Judge
18
19
20
21
22
23
24
25
26
27
28   ORDER – 9
